July 16, 2009


Mr. Shawn Malcolm McCaskill
Godwin Ronquillo PC
Renaissance Tower
1201 Elm Street, Suite 1700
Dallas, TX 75270
Mr. Michael Howard Myers
Myers Wilson P.C.
16610 Dallas Parkway, Suite 2000
Dallas, TX 75248

RE:   Case Number:  09-0483
      Court of Appeals Number:  05-07-01023-CV
      Trial Court Number:

Style:      BENJIE SMITH D/B/A OAK CLIFF METALS
      v.
      DASS, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced-case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lisa    |
|   |Matz        |